Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/5/21.
2.    The instant application claims priority from provisional application 62630175, filed on 02/13/2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/5/21 was filed after the mailing date of the Non-Final rejection on 11/10/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
All the references cited in the IDS have been considered by the examiner. It is in the examiner’s opinion allowed claims are non-obvious improvements over the arts of the record including the one cited in said IDS because either alone or in combination do not teach the limitation of “bead is a porous hollow bead that comprises multiple polymer layers, wherein each polymer layer comprises a distinct pore size and a distinct pore density”.

Claim status
4.	In the claim listing of 2/5/21 claims 1 and 4-31 are pending in this application. Claims 1, 4, 6, 11 and 18 are amended. Claims 2 and 3 are canceled. Claims 16-31 are withdrawn. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
5.	All pending rejections on the record have been withdrawn in view of amendments to claim 1 and persuasive argument made by the applicant that neither Fonnum nor Wu discloses, expressly or inherently, the features recited in amended claim 1 of “a porous hollow bead that comprises multiple polymer layers, wherein each polymer layer comprises a distinct pore size and pore density that allows diffusion of a reagent through the bead while retaining the biomolecule” (Remarks, pg. 5).
6.	The previous ODP rejection of claims 1-12 over claims 1-33 of copending application 16/272,870 has been withdrawn in view of amendments to claim 1.
	It is noted that in the previous ODP rejection, the copending application number was incorrectly identified as 16/672, 280, which was a minor typographical error on the part of the examiner.

Rejoinder of withdrawn claims
7.	Claims 1 and 4-15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-31 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/5/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s comment
8.	Claims 1 and 4-31 have been renumbered as claims 1-29 and presented in the same order as presented by the applicant.

Conclusion
9.	Claims 1 and 4-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634